Atkinson, J.
1. The 13th section of the act of August 11, 1908 (Acts 1908, p. 904), providing that certain lands should be withdrawn from the jurisdiction and corporate limits of the City of Rome, did not exclude the lands of the plaintiff in error, involved in this controversy, from such corporate limits.
2. In the argument before this court counsel for- the defendants in error contended that a- portion of the description of the boundary contained in the 13th section of the act of 1908, supra, was inapplicable to the physical landmarks mentioned in it, and that the corporate line could not be located by the* aid of parol evidence, and that therefore the entire act was void; but it not appearing from the record or bill of exceptions that any attack was made on the validity of the act before the presiding judge, or that he passed upon the question now sought to be raised, and the portion of the description thus questioned affecting another part of the boundary line not contiguous to the lot of the plaintiff, this court will not determine the contention so made in argument. This is true whether or not the published act differs from the engrossed act filed in the office of the secretary of State, by adding the word “street” after the words, “the. west side of Spring Creek.”
3. Under the evidence there was no error in denying an injunction on the ground that the levy of the tax execution was excessive.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.